DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 7-8, 13-14, 17, and 20 are objected to because of the following informalities:
in claim 1, line 5: the period after “and” should be deleted;
in claim 7, line 4: “circuity” should be “circuitry” (though this correction does not address the 112 issue provided below); and 
in claim 8, line 2: “KHz” should be “kHz”;
in claim 13, line 1: “tissue” should be “a tissue”;
in claim 14, line 2: “and auto tuner” should be “an autotuner”;
in claim 17, line 4: “circuity” should be “circuitry” (though this correction does not address the 112 issue provided below); and 
in claim 20, line 3: “change” should be “a change”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “the status” in line 1 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a resonant circuit” in line 7, but it is not clear if this recitation is the same as, related to, or different from “a resonant circuit” in claim 1, line 5.  If they are the same, “a resonant circuit” in line 7 should be “the resonant circuit”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claims 2-10 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “wherein the resonant circuit further includes a balun disposed in electrical communication with the internal electrode and the at least one second electrode” in lines 1-2, which renders the claim indefinite.  Claim 1 does not seem to include the resonant circuit as part of the claim invention.  However, claim 2 further defines the resonant circuit, which raises the question as to whether the resonant circuit is part of the claimed invention.  If it is part of the claimed invention, claim 2 is rejected under 35 U.S.C. 101 for improperly including a human as part of the claimed invention (see the below 101 rejections).  If it is not part of the claimed invention, it is not clear how to interpret this recitation of claim 2 since it further defines a component that is not part of the claimed invention.  Is the balun part of the claimed invention or not?  Claim 2 is indefinite since there is a claim interpretation that causes confusion as to how to interpret this recitation of claim 2 since it further defines a component that is not part of the claimed invention.  Clarification is required.
Claim 3 recites “wherein the resonant circuit includes an autotuner” in line 1, which renders the claim indefinite.  Claim 1 does not seem to include the resonant circuit as part of the 
Claims 4-5 are rejected by virtue of their dependence on claim 3.  Further, claim 4 further defines that the autotuner is connected to the balun by a coax line while claim 5 further defines that a vector analyzer disposed in communication with the autotuner.  These recitations again suggest that the autotuner and hence the resonant circuit are part of the claimed invention.  If the autotuner and hence the resonant circuit are part of the claimed invention, claims 4-5 are rejected under 35 U.S.C. 101 for improperly including a human as part of the claimed invention (see the below 101 rejections).  If the autotuner and hence the resonant circuit are not part of the claimed invention, it is not clear how to interpret these recitations of claims 4-5 since they further define components that are not part of the claimed invention.  Is the autotuner and hence the resonant circuit part of the claimed invention or not?  Claims 4-5 are indefinite since there is a claim interpretation that causes confusion as to how to interpret the recitations of claims 4-5 since they further define components that are not part of the claimed invention.  Clarification is required.
Claim 4 recites “the balun” in line 1 in which there is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites “real component of R in the resonant circuit Rs” in line 2, which renders the claim indefinite.  It is not clear what “R” is since this abbreviation/variable has not been explicitly defined in the claims.   As a result, “real component of R in the resonant circuit” has no meaning since it is not clear what R is so as to be able to identify what the real component of said “R” is.  Also, it appears that “Rs” is used to indicate the resonant circuit.  If this is the case, Rs should have been first placed in parenthesis after the introduction of the term “resonant circuit” in claim 1, line 5.  
Claim 7 recites “resonant frequency (theta where all imaginary components of the resonant circuit are minimized)” in line 3, but it is not clear what the parentheticals are meant to convey.  Parenthesis are used to offset reference characters or group expressions together in equations, but the parentheses in claim 7 are not being used in either of these instances.  As such, it is not clear if the parenthetical expression is intended to be the definition of the resonant frequency or simply an expression that is not part of the claimed invention.
Claim 7 recites “Q of the circuity” in line 4, which renders the claim indefinite.  It is not clear what “Q” is since this abbreviation/variable has not been explicitly defined in the claims.   As a result, “Q of the circuity” has no meaning since it is not clear what Q is.  Further, it is not clear what “the circuity” is meant to convey.  Is this expression referring to “a resonant circuit” of claim 1, line 5 or some other “circuitry”.  If “the circuity” is referring to some other “circuitry”, there is insufficient antecedent basis for this limitation in the claim and it is not clear what relation this circuitry has with the other elements of the claim.
Claim 8 recites “about 20 KHz” in lines 1-2, which is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide 

    PNG
    media_image1.png
    168
    950
    media_image1.png
    Greyscale
.
This paragraph does not provide clarity as to the meaning of the term “about”.  Rather, this paragraph admits that the term is meant to be vague so as “to provide flexibility to a numerical range endpoint”.  Flexibility for whom?  How does one of ordinary skill in the art know what kind of “flexibility” should be given with this term?  Also, the paragraph uses relative terms to describe the term “about”, that is, the terms “a little above” or “a little below” are relative expressions themselves.  What constitutes “a little above” or “a little below”?  One of ordinary skill in the art would not have understood what kinds of values constitute “a little above” or “a little below” since there is no guidance or frame of reference for such relativity.
Claim 9 recites “near 1.8 MHz” in line 1, which is a relative term which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close one has to be so as to be near 1.8 MHz.
Claim 11 recites “an internal electrode configured to be placed internally” in lines 2-3, but it is not clear what the frame of reference is for the term “internally”.  Internal relative to what?

Claim 12 is rejected by virtue of its dependence from claim 11.
Claim 12 recites “wherein the system is configured to measure resonance across an intervening tissue extending between the internal electrode and the second electrode” in lines 1-2, but it is not clear how the system can be configured for such a measurement since (1) there is no element that can carry out this function, and (2) the system itself is “for creating a resonant circuit” not measuring resonance.  Clarification is required.
Claim 13 recites “a tissue to be monitored” in line 2, but it is not clear if this recitation is the same as, related to, or different from “tissue” of claim 13, line 1.  If they are the same, “a tissue to be monitored” in line 2 should be “the tissue to be monitored”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claims 14-20 are rejected by virtue of their dependence from claim 13.
Claim 16 recites “a tissue” in line 2, but it is not clear if this recitation is the same as, related to, or different from “tissue” of claim 13, line 1 and/or “a tissue to be monitored” of claim 13, line 2.  Clarification is required.
Claim 17 recites “real component of R in the resonant circuit Rs” in lines 2-3, which renders the claim indefinite.  It is not clear what “R” is since this abbreviation/variable has not been explicitly defined in the claims.   As a result, “real component of R in the resonant circuit” has no meaning since it is not clear what R is so as to be able to identify what the real component of said “R” is.  Also, it appears that “Rs” is used to indicate the resonant circuit.  If this is the 
Claim 17 recites “resonant frequency (theta where all imaginary components of the resonant circuit are minimized)” in lines 3-4, but it is not clear what the parentheticals are meant to convey.  Parenthesis are used to offset reference characters or group expressions in equations, but the parentheses in claim 17 are not being used in either of these instances.  As such, it is not clear if the parenthetical expression is intended to be the definition of the resonant frequency or simply an expression that is not part of the claimed invention.
Claim 17 recites “Q of the circuity” in line 4, which renders the claim indefinite.  It is not clear what “Q” is since this abbreviation/variable has not been explicitly defined in the claims.   As a result, “Q of the circuity” has no meaning since it is not clear what Q is. Further, it is not clear what “the circuity” is meant to convey.  Is this expression referring to “a resonant circuit” of claim 13, line 6 or some other “circuitry”.  If “the circuity” is referring to some other “circuitry”, there is insufficient antecedent basis for this limitation in the claim and it is not clear what relation this circuitry has with the other elements of the claim.
Claim 18 recites “a resonant circuit” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a resonant circuit” of claim 13, line 6.  If they are the same, “a resonant circuit” in claim 18 should be “the resonant circuit”.  If they are different or relates, their relationship should be made clear and they should be distinguished from each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 are rejected under 35 U.S.C. 101 because claim 1 improperly includes a human being as part of the claimed invention.
Claim 2 recites “wherein the resonant circuit further includes a balun disposed in electrical communication with the internal electrode and the at least one second electrode” in lines 1-2.  According to one claim interpretation, the resonant circuit is part of the claimed invention since claim 2’s sole limitation further defines the resonant circuit.  The specification discloses that “tissue between the central or internal electrode and the secondary electrode may be a determinant component of the resonant circuit” (paragraph 0007 of the specification).  Since the tissue is described as part of the resonant circuit and the resonant circuit, according to one interpretation, is part of the claimed invention, the tissue and hence a human are part of the claimed invention, which is improper.
Claim 3 recites “wherein the resonant circuit includes an autotuner” in line 1.  According to one claim interpretation, the resonant circuit is part of the claimed invention since claim 3’s sole limitation further defines the resonant circuit.  The specification discloses that “tissue between the central or internal electrode and the secondary electrode may be a determinant component of the resonant circuit” (paragraph 0007 of the specification).  Since the tissue is described as part of the resonant circuit and the resonant circuit, according to one interpretation, is part of the claimed invention, the tissue and hence a human are part of the claimed invention, which is improper.
Claims 4-5 are rejected by virtue of their dependence on claim 3.  Further, claim 4 further defines that the autotuner is connected to the balun by a coax line while claim 5 further defines that a vector analyzer disposed in communication with the autotuner.  These recitations again suggest that the autotuner and hence the resonant circuit are part of the claimed invention.  The 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6-9, 13, and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 2,834,338 (Carson)(cited by Applicant).
With respect to claim 1, Carson teaches a system for monitoring the status of an internal tissue, the system comprising:
an internal electrode configured to be placed adjacent to at least a portion of the internal tissue (the electrode 48 of Carson); and 
at least one second electrode configured to be placed proximate to the internal electrode to generate a resonant circuit across the internal tissue (the electrode 50 of Carson); and
at least one frequency generator (the oscillator 12 of Carson) disposed in communication with at least one of the internal electrode and the at least one second 
With respect to claim 6, Carson teaches that the resonant circuit further includes a vector analyzer (cols. 3-4 of Carson).
With respect to claim 7, Carson teaches that the vector analyzer is configured to monitor at least one of standing wave ratio, reflected power, real component of R in the resonant circuit Rs, resonant frequency (theta where all imaginary components of the resonant circuit are minimized), and Q of the circuity (the Q of the circuit; cols. 3-4 of Carson). 
With respect to claim 8, Carson teaches that the resonant circuit has a resonance between about 20 KHz and 1 GHz (cols. 3-4 of Carson). 
With respect to claim 9, Carson teaches that the resonant circuit has a resonance near 1.8 MHz (cols. 3-4 of Carson). 
With respect to claim 13, Carson teaches a method for monitoring tissue, the method comprising: 
disposing an internal electrode on one side of a tissue to be monitored (disposing the electrode 48 of Carson; cols. 3-4 of Carson), 
placing a second electrode within or upon the tissue so that a part of the tissue is disposed between the internal electrode and the second electrode (disposing the electrode 50 of Carson; cols. 3-4 of Carson), and 
generating an electrical signal between the internal electrode and the second electrode to create a resonant circuit comprising the tissue (generating using the oscillator 12 of Carson). 

With respect to claim 18, Carson teaches that the method comprises using a vector analyzer to monitor the electrical signal (cols. 3-4 of Carson). 
With respect to claim 19, Carson teaches that the electrical signal has a frequency and wherein the method comprises adjusting the frequency of the electrical signal to maintain a resonant circuit through the tissue (adjusting the frequency; col. 2, lines 26-56 and col. 4 of Carson). 

Claims 1, 3, 6-8, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2004/0065158 (Schrepfer)(cited by Applicant).
With respect to claim 1, Schrepfer teaches a system for monitoring the status of an internal tissue, the system comprising:
an internal electrode (the electrode 19 of Schrepfer) configured to be placed adjacent to at least a portion of the internal tissue; and 
at least one second electrode (the electrode 18 of Schrepfer) configured to be placed proximate to the internal electrode to generate a resonant circuit across the internal tissue; and

With respect to claim 3, Schrepfer teaches that the resonant circuit includes an autotuner (paragraphs 0028 and 0048, claims 13-15 and 28, and FIG. 8 of Schrepfer).
With respect to claim 6, Schrepfer teaches that the resonant circuit further includes a vector analyzer (the measuring circuit 7 of Schrepfer).
With respect to claim 7, Schrepfer teaches that the vector analyzer is configured to monitor at least one of standing wave ratio, reflected power, real component of R in the resonant circuit Rs, resonant frequency (theta where all imaginary components of the resonant circuit are minimized), and Q of the circuity (paragraphs 0008, 0023, 0030, and 0050 of Schrepfer). 
With respect to claim 8, Schrepfer teaches that the resonant circuit has a resonance between about 20 KHz and 1 GHz (abstract, paragraphs 0030-0031, claim 6, and FIG. 8 of Schrepfer). 
With respect to claim 13, Schrepfer teaches a method for monitoring tissue, the method comprising: 
disposing an internal electrode on one side of a tissue to be monitored (disposing the electrode 19 of Schrepfer), 
placing a second electrode within or upon the tissue so that a part of the tissue is disposed between the internal electrode and the second electrode (disposing the electrode 18 of Schrepfer), and 

With respect to claim 15, Schrepfer teaches that the method further comprises continuously measuring a resonant impedance (paragraphs 0008, 0028, 0031, and 0048, claims 13-15 and 28, and FIG. 8 of Schrepfer). 
With respect to claim 16, Schrepfer teaches that the method further comprises utilizing the resonant impedance to guide thermoplasty or chemoplasty of a tissue (paragraph 0052 of Schrepfer). 
With respect to claim 17, Schrepfer teaches the method comprises monitoring the electrical signal by monitoring at least one of standing wave ratio, reflected power, real component of R in the resonant circuit Rs, resonant frequency (theta where all imaginary components of the resonant circuit are minimized), and Q of the circuity, to thereby monitor perfusion of fluid through the tissue (paragraphs 0008, 0023, 0030, and 0050 of Schrepfer). 
With respect to claim 18, Schrepfer teaches that the method comprises using a vector analyzer to monitor the electrical signal (paragraphs 0008, 0023, 0030, and 0050 of Schrepfer). 
With respect to claim 19, Schrepfer teaches that the electrical signal has a frequency and wherein the method comprises adjusting the frequency of the electrical signal to maintain a resonant circuit through the tissue (paragraphs 0028 and 0048, claims 13-15 and 28, and FIG. 8 of Schrepfer). 
With respect to claim 20, Schrepfer teaches that the method comprises using an autotuner to maintain the resonant circuit through the tissue using autotuner-reflected power signal output .

Claims 1-8, 11-14, and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2008/0319285 (Hancock)(cited by Applicant).
With respect to claim 1, Hancock teaches a system for monitoring the status of an internal tissue, the system comprising:
an internal electrode (the first antenna 70 of Hancock) configured to be placed adjacent to at least a portion of the internal tissue; and 
at least one second electrode (the second antenna 71 of Hancock) configured to be placed proximate to the internal electrode to generate a resonant circuit across the internal tissue; and
at least one frequency generator (the VCO generator 10 of Hancock; paragraphs 0044 and 0057 of Hancock) disposed in communication with at least one of the internal electrode and the at least one second electrode for creating a resonant circuit which passes through the internal electrode and the at least one second electrode and tissue therebetween.
With respect to claim 2, Hancock teaches that the resonant circuit further includes a balun disposed in electrical communication with the internal electrode and the at least one second electrode (paragraph 0082 of Hancock). 
With respect to claim 3, Hancock teaches that the resonant circuit includes an autotuner (paragraphs 0013-0015, 0044, 0047, 0049, and 0057 of Hancock). 

With respect to claim 5, Hancock teaches a vector analyzer disposed in communication with the autotuner (abstract, paragraphs 0008-0014, 0019, 0024-0030, and 0057 of Hancock).
With respect to claim 6, Hancock teaches that the resonant circuit further includes a vector analyzer (abstract, paragraphs 0008-0014, 0019, 0024-0030, and 0057 of Hancock).
With respect to claim 7, Hancock teaches that the vector analyzer is configured to monitor at least one of standing wave ratio, reflected power, real component of R in the resonant circuit Rs, resonant frequency (theta where all imaginary components of the resonant circuit are minimized), and Q of the circuity (abstract, paragraphs 0008-0014, 0019, 0024-0030, and 0057 of Hancock). 
With respect to claim 8, Hancock teaches that the resonant circuit has a resonance between about 20 KHz and 1 GHz (paragraphs 0014 of Hancock). 
With respect to claim 11, Hancock teaches a system for creating a resonant circuit, the system including: a frequency source (the VCO generator 10 of Hancock; paragraphs 0013-0015, 0044, 0047, 0049, 0057, and 0082 of Hancock), an autotuner (paragraphs 0013-0015, 0044, 0047, 0049, 0057, and 0082 of Hancock), a coax line (the coax lines of Hancock), a balun (paragraph 0082 of Hancock), an internal electrode configured to be placed internally (the first antenna 70 of Hancock), and a second electrode configured to be placed externally disposed in electrical communication with the frequency source (the second antenna 71 of Hancock). 
With respect to claim 12, Hancock teaches that the system is configured to measure resonance across an intervening tissue extending between the internal electrode and the second 
With respect to claim 13, Hancock teaches a method for monitoring tissue, the method comprising: 
disposing an internal electrode on one side of a tissue to be monitored (disposing the first antenna 70 of Hancock), 
placing a second electrode within or upon the tissue so that a part of the tissue is disposed between the internal electrode and the second electrode (disposing the second antenna 71 of Hancock), and 
generating an electrical signal between the internal electrode and the second electrode to create a resonant circuit comprising the tissue (using the VCO generator 10 of Hancock; paragraphs 0044 and 0057 of Hancock). 
With respect to claim 14, Hancock teaches that the resonant circuit includes a balun (paragraph 0082 of Hancock), a coax line (the coax lines of Hancock), and auto tuner (paragraphs 0013-0015, 0044, 0047, 0049, 0057, and 0082 of Hancock), and a frequency source (the VCO generator 10 of Hancock; paragraphs 0013-0015, 0044, 0047, 0049, 0057, and 0082 of Hancock). 
With respect to claim 17, Hancock teaches that the method comprises monitoring the electrical signal by monitoring at least one of standing wave ratio, reflected power, real component of R in the resonant circuit Rs, resonant frequency (theta where all imaginary components of the resonant circuit are minimized), and Q of the circuity, to thereby monitor perfusion of fluid through the tissue (abstract, paragraphs 0008-0014, 0019, 0024-0030, and 0057 of Hancock). 

With respect to claim 19, Hancock teaches that the electrical signal has a frequency and wherein the method comprises adjusting the frequency of the electrical signal to maintain a resonant circuit through the tissue (abstract, paragraphs 0008-0014, 0019, 0024-0030, and 0057 of Hancock). 

Claims 1, 3, 6-8, 10, 13, and 15-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,690,181 (Dowdeswell)(cited by Applicant).
With respect to claim 1, Dowdeswell teaches a system for monitoring a status of an internal tissue, the system comprising:
an internal electrode (one of the electrodes of Dowdeswell) configured to be placed adjacent to at least a portion of the internal tissue; 
at least one second electrode (another of the electrodes of Dowdeswell) configured to be placed proximate to the internal electrode to generate a resonant circuit across the internal tissue; 
at least one frequency generator (the electrical signal generating aspect of the electrical signal applying means of Dowdeswell) disposed in communication with at least one of the internal electrode and the at least one second electrode for creating a resonant circuit which passes through the internal electrode and the at least one second electrode and tissue therebetween (abstract and cols. 1-4 of Dowdeswell).

With respect to claim 6, Dowdeswell teaches that the resonant circuit further includes a vector analyzer (the impedance analyzer 13 of Dowdeswell).
With respect to claim 7, Dowdeswell teaches that the vector analyzer is configured to monitor at least one of standing wave ratio, reflected power, real component of R in the resonant circuit Rs, resonant frequency (theta where all imaginary components of the resonant circuit are minimized), and Q of the circuity (col. 2, line 56 to col. 3, line 10 of Dowdeswell). 
With respect to claim 8, Dowdeswell teaches that the resonant circuit has a resonance between about 20 KHz and 1 GHz (col. 4 and col. 5, lines 35 to col. 6, lines 30 of Dowdeswell). 
With respect to claim 10, Dowdeswell teaches that the at least one second electrode comprises an array of electrodes (col. 4 of Dowdeswell).
With respect to claim 13, Dowdeswell teaches a method for monitoring tissue, the method comprising: 
disposing an internal electrode on one side of a tissue to be monitored (disposing one of the electrodes of Dowdeswell), 
disposing an internal electrode on one side of a tissue to be monitored (disposing another of the electrodes of Dowdeswell), and 
generating an electrical signal between the internal electrode and the second electrode to create a resonant circuit comprising the tissue (using the electrical signal generating aspect of the electrical signal applying means of Dowdeswell).
With respect to claim 15, Dowdeswell teaches that the method further comprises continuously measuring a resonant impedance (col. 1-4 of Dowdeswell). 

With respect to claim 17, Dowdeswell teaches that the method comprises monitoring the electrical signal by monitoring at least one of standing wave ratio, reflected power, real component of R in the resonant circuit Rs, resonant frequency (theta where all imaginary components of the resonant circuit are minimized), and Q of the circuity, to thereby monitor perfusion of fluid through the tissue (col. 2, line 56 to col. 3, line 10 of Dowdeswell). 
With respect to claim 18, Dowdeswell teaches that the method comprises using a vector analyzer to monitor the electrical signal (the impedance analyzer 13 of Dowdeswell).
With respect to claim 19, Dowdeswell teaches that the electrical signal has a frequency and wherein the method comprises adjusting the frequency of the electrical signal to maintain a resonant circuit through the tissue (col. 1-4 of Dowdeswell). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson, in view of the webpage from www.antenna-theory.com/definitions/balun.php (Baluns)1(cited by Applicant).

With respect to claim 2, the combination teaches or suggests a balun disposed in electrical communication with the internal electrode and the at least one second electrode (the balun of the combination).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schrepfer.
Schrepfer teaches that “at least two electrodes are provided, wherein the modulated voltage is applied between them” which suggests that more than two electrodes or an array of electrodes may be used (paragraph 0007 of Schrepfer).  It would have been obvious to one of ordinary skill in the art at the time of invention to use more than two electrodes in the system and method of Schrepfer since Schrepfer suggests more than two electrodes may be used.
With respect to claim 10, Schrepfer teaches or suggests that the at least one second electrode comprises an array of electrodes (paragraph 0007 of Schrepfer). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hancock.

With respect to claim 10, Hancock teaches or suggests that the at least one second electrode comprises an array of electrodes (paragraph 0020 of Hancock). 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowdeswell.
 With respect to claim 20, Dowdeswell teaches a system that is designed to keep the resonant frequency below about 1 MHz which suggests a feedback arrangement in view of tissue and system parameters.  Thus, Dowdeswell suggests that the method comprises using an autotuner (means of varying the frequency of the electric signal; col. 4 of Dowdeswell) to maintain the resonant circuit through the tissue using autotuner-reflected power signal output in a systolic-diastolic waveform to determine change in impedance due to tissue perfusion (cols. 2 and 4 of Dowdeswell; the system is designed to keep the resonant frequency below about 1 MHz which suggests a feedback arrangement in view of tissue and system parameters).

s 2, 4-5, 11-12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowdeswell, in view of U.S. Patent Application Publication No. 2006/0085049 (Cory)(cited by Applicant), and further in view of Baluns.2
Dowdeswell teaches a method and apparatus for generating an impedance spectrum which is characteristic of a sample of bodily matter in a resonant circuit and which may be used to analyze the samples (abstract of Dowdeswell).  Dowdeswell teaches the application of an electrical signal to the electrodes and measuring the impedance at a plurality of frequencies including the resonant frequency (cols. 1-3 of Dowdeswell).  Dowdeswell does not teach the use of a coaxial cable as the means of transmission to and from the electrodes.  Cory teaches that coaxial cables are suitable means of transmission (paragraph 0137 of Cory).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the coaxial cables of Cory as the means of transmission to and from the electrodes since a means of transmission is required and Cory teaches one such means and/or it is a simple substitution of one known element for another to obtain predictable results.
The combination does not teach the use of a balun, but does teach a transition from an unbalanced circuit (the coaxial cable of the combination) to a balanced circuit (the electrodes of the combination).  It is known in the art to use baluns when going from an unbalanced line to a balanced line so as to properly feed the balanced component (pages 1-2 of Baluns).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a balun between the coaxial cable and the electrodes so as to properly feed the balanced component.

With respect to claim 4, the combination teaches or suggests that the autotuner is connected to the balun by a coax line (the balun of the combination connected to the coaxial cable of the combination).
With respect to claim 5, the combination teaches or suggests a vector analyzer (the impedance analyzer 13 of Dowdeswell) disposed in communication with the autotuner (means of varying the frequency of the electric signal; col. 4 of Dowdeswell).
With respect to claim 11, the combination teaches or suggests a system for creating a resonant circuit, the system including: a frequency source (the electrical signal generating aspect of the electrical signal applying means of Dowdeswell), an autotuner (means of varying the frequency of the electric signal; col. 4 of Dowdeswell), a coax line (the coax line of the combination), a balun (the balun of the combination), an internal electrode configured to be placed internally (one of the electrodes of Dowdeswell), and a second electrode configured to be placed externally disposed in electrical communication with the frequency source (another of the electrodes of Dowdeswell). 
With respect to claim 12, the combination teaches or suggests that the system is configured to measure resonance across an intervening tissue extending between the internal electrode and the second electrode (cols. 2 and 4 of Dowdeswell).
With respect to claim 14, the combination teaches or suggests that the resonant circuit includes a balun (the balun of the combination), a coax line (the coax line of the combination), an auto tuner (means of varying the frequency of the electric signal; col. 4 of Dowdeswell), and a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This webpage http://www.antenna-theory.com/definitions/balun.php as posted on February 25, 2011. 
        2 This webpage http://www.antenna-theory.com/definitions/balun.php as posted on February 25, 2011.